           Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 1 of 34


                                                                                               8/11/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
PATRICIA PAMELA SHAW,                                                   :
                                                                        :
                  Plaintiff,                                            :
                                                                        :   OPINION & ORDER

        -against-                                                       :   20-CV-5123 (JLC)
                                                                        :
KILOLO KIJAKAZI,             1                                          :
Acting Commissioner, Social Security                                    :
Administration,                                                         :
                                                                        :
                  Defendant.                                            :
                                                                        :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Plaintiff Patricia Pamela Shaw seeks judicial review of a final determination

by defendant Kilolo Kijakazi, the Acting Commissioner of the Social Security

Administration, denying Shaw’s application for disability insurance benefits under

the Social Security Act. The parties have cross-moved for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. For the

reasons set forth below, Shaw’s motion is granted, the Commissioner’s cross-motion

is denied, and the case is remanded for further administrative proceedings.




1Kilolo Kijakazi is now the Acting Commissioner of the Social Security
Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
Kilolo Kijakazi is substituted for Commissioner Andrew Saul as the defendant in
this action.

                                                        1
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 2 of 34




                                I. BACKGROUND

    A. Procedural Background

      On January 9, 2017, Patricia Pamela Shaw filed an application for Title II

Disability Insurance Benefits. Administrative Record (“AR”), Dkt. No. 14, at 17. 2

She alleged an onset disability date of September 21, 2015 due to lower back injury,

knee injury, and thigh injury. Id. at 51. On March 21, 2017, Shaw’s initial

application was denied. Id. at 17. On August 29, 2017, Shaw requested a hearing

before an Administrative Law Judge (“ALJ”) and, more than two years later, on

October 15, 2019, a hearing was held before ALJ JuanCarlos Hunt. Id. In a

decision dated December 4, 2019, the ALJ concluded that Shaw was not disabled.

Id. at 19–30. Shaw sought review of the ALJ’s decision by the Appeals Council, but

that request was denied on May 1, 2020. Id. at 1–4.

      Shaw timely commenced the present action on July 4, 2020, seeking judicial

review of the Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Complaint,

Dkt. No. 1. The Commissioner answered Shaw’s complaint by filing the

administrative record on December 28, 2020. Dkt. No. 14. On February 26, 2021,

Shaw moved for judgment on the pleadings seeking remand for further

administrative proceedings and submitted a memorandum of law in support of her

motion. Motion for Judgment on the Pleadings, Dkt. No. 15; Plaintiff’s

Memorandum of Law in Support of Plaintiff’s Motion for Judgment on the


2The page numbers refer to the sequential numbering of the Administrative Record
provided on the bottom right corner of the page, not the numbers produced by the
Electronic Case Filing System.

                                          2
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 3 of 34




Pleadings (“Pl. Mem.”), Dkt. No. 15-1. The Commissioner cross-moved for judgment

on the pleadings with supporting papers on April 27, 2021. Cross-Motion for

Judgment on the Pleadings, Dkt. No. 17; Memorandum of Law in Support of

Defendant’s Cross-Motion for Judgment on the Pleadings and in Opposition to

Plaintiff’s Motion (“Def. Mem.”), Dkt. No. 18. Shaw filed her reply papers on May

18, 2021. Plaintiff’s Reply in Support of Plaintiff’s Motion (“Pl. Reply”), Dkt. No. 19.

The parties consented to my jurisdiction on March 10, 2021. Dkt. No. 16.

    B. Administrative Record

      1. Shaw’s Background

      Shaw was born on January 12, 1954. AR at 209. At the time of the hearing,

she was 65 years old and lived alone in Manhattan. Id. at 23. 3 She has an eighth-

grade education. Id. at 51. Prior to the alleged disability onset date, Shaw worked

as a hotel housekeeper for 24 years until September 21, 2015. Id. She has not

worked since. Id.

      During the hearing, Shaw testified that she suffers from pain in her lower

back and left knee, which limits her ability to stand, walk, lift, bend, and carry

objects. Id. at 52–53. Shaw also testified that her knee frequently buckles, causing




3 Shaw has since reached her retirement age, as defined in 20 C.F.R. § 404.409,
when she turned 66 on January 12, 2020. As such, if found disabled, she would only
be entitled to disability benefits until December 12, 2019. See, e.g., Shapiro v. Saul,
No. 19-CV-8161 (AJN) (JLC), 2021 WL 140863 at *19 (S.D.N.Y. Jan. 8, 2021)
adopted sub nom. Shapiro v. Comm'r of Soc. Sec., 2021 WL 797949 (Feb. 26, 2021)
(“’[B]enefits cannot begin earlier than the first month following [the five-month
waiting period]’ and benefits end ‘[t]he month before the month [the claimant]
attain[s] full retirement age.’ (quoting 20 C.F.R. § 404.315)).

                                           3
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 4 of 34




her to fall. Id. at 54–55. As a result of her disability, she explained that she is

unable to cook, clean, or carry groceries back from the grocery store, relying on the

store’s delivery services. Id. at 54–56. She testified that she is able to prepare

cereal for herself, but because she cannot cook, her daughter either drops off food for

her or she gets food from a center located in her living complex. Id. at 56–57.

      2. Relevant Medical Evidence

             a.    Treatment History

                      i.    Mark McMahon, M.D. – Orthopedic Surgeon

      Dr. Mark McMahon treated Shaw for low back pain and issues with her left

thigh and knee from February 2010 to July 2016. Id. at 366, 432–51. Dr. McMahon

first referred Shaw for an MRI, which was conducted on February 24, 2010 and

revealed a left knee effusion and left greater trochanteric bursitis. Id. at 366. 4

Following a visit to the emergency room on January 21, 2015, Shaw returned to Dr.

McMahon on January 30, 2015 due to pain in her left thigh, left knee, low back and

difficulty climbing stairs. Id. at 349–50. During this visit, Dr. McMahon noted that

Shaw’s left knee flexion went to 85 degrees, she had patellar sensitivity, left thigh

tenderness, and left thigh pain with hip flexion. Id. at 350.

      When Shaw reported back to him on April 3, 2015 for the same reasons as

the previous visit, Dr. McMahon found her left knee reached 75 degrees with pain



4Trochanteric bursitis is a common cause of lateral hip pain that occurs when the
bursa (a small fluid-filled sac) of the hip becomes inflamed. Aaron J. Seidman &
Matthew Varacallo, Trochanteric Bursitis, NATIONAL CENTER FOR BIOTECHNOLOGY
Informationhttps://www.ncbi.nlm.nih.gov/books/NBK538503/ (last visited Aug. 6,
2021).

                                            4
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 5 of 34




and that she had patella sensitivity. Id. at 346–47. Shaw returned to Dr. McMahon

on April 6, 2015 for a medial meniscus tear and chondromalacia of the knee after

her thigh problem caused her to fall a few days prior. Id. at 340–41. 5 Dr. McMahon

observed that her left knee flexion went to 90 degrees, and that both her knees were

swollen and abnormal. Id. at 341. Dr. McMahon then referred her for an MRI of

the left thigh, which took place on April 10, 2015 and revealed intact thigh

musculature as well as the possibility of an unencapsulated lipoma. Id. at 343–44.

      Shaw reported back to Dr. McMahon on October 6, 2015 due to left knee and

thigh pain. Id. at 335–36. Dr. McMahon observed crepitus, tenderness, and

instability. Id. at 336. 6 He found her left knee flexion went from 10 to 60 degrees

and that she was unable to return to work due to her left knee, left thigh, and low

back pain. Id. Shaw reported back to Dr. McMahon on November 30, 2015 due to a

tear of the medial meniscus. Id. at 331. Dr. McMahon found atrophy of the left

thigh, left knee flexion of 90 degrees, and permanent impairment. Id. at 332.

      Shaw returned to Dr. McMahon on May 13, 2016 because her knee had

buckled recently and she had ongoing pain in her left thigh and knee. Id. at 328–




5 Menisci are crescent-shaped bands of thick, rubbery cartilage attached to the
shinbone. The medial meniscus is located on the inner side of the knee joint. Medial
and Lateral Meniscus Tears, CEDARS-SINAI, https://www.cedars-sinai.org/health-
library/diseases-and-conditions/m/medial-and-lateral-meniscus-tears.html (last
visited Aug. 6, 2021).

6Crepitus refers to the crackling, crunching, grinding or grating noise that
accompanies flexing a joint. Word: Crepitus, CEDARS-SINAI (Feb. 17, 2020),
https://www.cedars-sinai.org/discoveries/crepitus.html.


                                          5
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 6 of 34




29. Dr. McMahon noted that her left knee flexion went to 90 degrees with pain,

patellar sensitivity, and thigh tenderness, and he concluded that she was 100%

impaired and, thus, could not return to work. Id. at 329. Shaw returned to Dr.

McMahon on July 28, 2016 due to ongoing pain in her left thigh and knee as well as

her difficulty with using stairs. Id. at 325–26. Dr. McMahon noted that her left

thigh and knee were shrinking. Id. at 326. He also found her left knee flexion went

to 90 degrees with pain and tenderness in the left thigh and that she was 100%

impaired, making her unable to return to work. Id.

                     ii.   Emergency Room, Mount Sinai St. Luke’s

      On January 21, 2015, Shaw visited the emergency room at Mount Sinai St.

Luke’s after hearing a snap in her leg that was followed by pain in her left thigh

and knee. Id. at 368. The attending radiologist, Dr. Carol L. Hilfer, noted

tenderness of the lower anterior thigh on palpation. Id. The imaging studies

conducted also revealed that there was a sizeable suprapatellar knee joint effusion;

mild narrowing of the medial knee joint compartment with medial, lateral, and

tibial spine spurring; a flange of bone at the lateral tibia presumed hypertrophic;

degenerative cysts in the left femoral neck; minimal hypertrophy at the lateral

acetabulum and femoral head neck juncture; and large spherical calcification in the

right pelvis which was presumed to be a uterine myoma. Id. Shaw was




                                          6
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 7 of 34




consequently diagnosed with a knee ligament injury and degenerative joint disease.

Id. at 370, 632. She was prescribed Percocet for the pain. Id. at 623. 7

                    iii.    Michael Hearns, M.D. – Physician

      On August 1, 2015, Dr. Michael Hearns treated Shaw for pain in her low

back, left thigh and knee after she fell and hit a bed frame at work. Id. at 356. She

complained of left thigh numbness, burning, and a “dead sensation” which is

aggravated by walking and prolonged sitting. Id. She indicated that she had

difficulty climbing stairs and that her left knee was buckling. Id. She said that her

left knee had not been the same since she fell in January 2015 due to the buckling,

which would cause her to fall. Id. In assessing Shaw’s back, Dr. Hearns reported

that she had positive straight leg raise bilaterally that was greater on the left side.

Id. at 357. He also reported that Shaw had muscle spasm and tenderness in her

back as well as a limited range of motion to 38 degrees of flexion and 0 degrees of

extension. Id. In observing her left leg, he noted that she had decreased sensation

in her left thigh and her left knee was positive for popliteal cyst, anterior drawer

sign, McMurray sign, crepitus, effusion, and joint line tenderness. Id. Dr. Hearns

also noted that she had limited flexion of her left knee to 80 degrees and 5 degrees

of extension. Id. Deep tendon reflexes were 0/2 in her right leg and 2+ in the left

lower extremity. Id. He observed 4/5 motor strength in the left lower extremity.



7 Percocet is the brand name of an oxycodone and acetaminophen combination and
is used to relieve pain severe enough to require opioid treatment. Oxycodone And
Acetaminophen (Oral Route), MAYO CLINIC, https://www.mayoclinic.org/drugs-
supplements/oxycodone-and-acetaminophen-oral-route/description/drg-20074000
(last visited Aug. 6, 2021).

                                           7
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 8 of 34




Id. Dr. Hearns then ordered an MRI of the lumbar spine and an x-ray of the lumbar

spine, left knee, and left hip. Id. at 358.



                     iv.    Jotir Ramnarine, M.D. – Physician, Internal

      On May 18, 2016, Shaw had an annual exam with Dr. Jotir Ramnarine. Id.

at 453. Shaw reported fluctuating pain in her left knee, which was aggravated by

movement. Id. at 453–54. A review of systems was positive for arthralgias. Id. at

454. 8 Upon examination, Shaw exhibited mild tenderness in her left knee, as well

as a decreased range of motion. Id. at 456. She had a follow-up visit with Dr.

Ramnarine on August 24, 2016 to address her asthma; the pain in her low back and

left leg were not addressed in this visit. Id. at 476–77. Shaw returned to Dr.

Ramnarine for her annual exam on October 26, 2017. Id. at 470. She reported that

her chronic knee pain improved over time but was still a 6 out of 10 and worsened

with exercise. Id. at 471. She also stated that she had to take her time moving to

avoid falling due to weakness of the legs. Id. A review of systems was positive for

arthralgias and a gait problem. Id. 9




8Arthralgia is inflammation or pain from within the joint itself. Joint Pain, MAYO
CLINIC, https://www.mayoclinic.org/symptoms/joint-pain/basics/definition/sym-
20050668 (last visited Aug. 6, 2021).

9 A review of systems is a “list of questions, arranged by organ system, designed to
uncover dysfunction and disease within that area.” Adult Review of Systems (ROS),
UC SAN DIEGO SCHOOL OF MEDICINE, https://meded.ucsd.edu/clinicalmed/ros.html
(last visited Aug. 6, 2021).

                                              8
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 9 of 34




       Shaw returned to Dr. Ramnarine on October 29, 2018. Id. at 516. During

this visit, she reported that she had fallen on October 23, 2018 while walking. Id. at

505. She landed on concrete and reported mild, left hand pain and right-sided rib

pain. Id. Ice provided moderate relief. Id. Shaw exhibited musculoskeletal

tenderness, and, in her left knee, decreased range of motion, swelling, effusion, and

bony tenderness. Id. at 508. She also had a decreased range of motion, tenderness,

and bony tenderness in her left hand. Id. at 508.

       Shaw returned to Dr. Ramnarine on September 5, 2019 for chronic left-sided

low back pain. Id. at 531. A review of systems was positive for back pain. Id. at

533.

                     v.    Stephen Roberts, M.D. – Physician

       On August 11, 2016, Shaw saw Dr. Stephen Roberts for pain in her left knee.

Id. at 637. To provide increased support of the knee, Dr. Roberts prescribed a brace.

Id. On September 7, 2016, Shaw returned to Dr. Roberts for a follow-up visit at

which she complained of numbness and pain in her left lower extremity and pain in

her knee and back. Id. at 360–62. Dr. Roberts found positive straight leg raise,

muscle spasm, muscle tenderness, and limited range of motion. Id. at 360. Her left

thigh exhibited decreased sensation. Id. Her left knee had a cyst positive anterior

drawer, positive McMurray’s test, crepitus, effusion, and joint line tenderness. Id.

She had motor strength of four out of five and decreased sensation in the left lower

extremity. Id. Deep tendon reflexes were 0/2 for the right and 2+/2 for the left




                                          9
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 10 of 34




lower extremity. Id. He diagnosed back pain, lumbago, and left lower extremity

internal derangement. Id. at 361.

                     vi.    Harold Avella, M.D. – Physician

      On September 8, 2016, Dr. Harold Avella performed nerve conduction

velocity and electromyography testing on Shaw’s lower extremities due to back pain

that radiated into the left lower leg. Id. at 642. 10 Evaluation of the left tibial motor

and the right tibial motor nerves showed reduced amplitude. Id. The study showed

distal axonal neuropathy of bilateral tibial motor nerves. Id. 11 There was no

electrodiagnostic evidence of lumbar radiculopathy. Id.

                    vii.    Pierce Ferriter, M.D. – Orthopedic Surgeon

      On December 16, 2016, Dr. Pierce Ferriter conducted an orthopedic

independent medical evaluation. Id. at 647. During this visit, Shaw stated that she

required the use of a cane and knee brace. Id. at 648. She also stated that she can



10“A nerve conduction velocity (NCV) test measures how fast an electrical impulse
moves through [a] nerve” and is used to differentiate between a nerve disorder and
a muscle disorder. Nerve Conduction Studies, JOHNS HOPKINS MEDICINE,
https://www.hopkinsmedicine.org/health/treatment-tests-and-therapies/nerve-
conduction-studies (last visited Aug. 6, 2021).

Electromyography testing assesses “the health of muscles and the nerve cells that
control them.” Electromyography (EMG), MAYO CLINIC,
https://www.mayoclinic.org/tests-procedures/emg/about/pac-20393913 (last visited
Aug. 6, 2021).

11“Tibial neuropathy occurs when the radial nerve is damaged or pinched, due to
trauma . . . , certain prolonged repetitive motions, or other conditions (like diabetes
or arthritis).” Tibial Neuropathy, MEDSTAR WASHINGTON HOSPITAL CENTER,
https://www.medstarwashington.org/our-services/pain-
management/conditions/nervous-conditions/tibial-neuropathy/ (last visited Aug. 6,
2021).

                                           10
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 11 of 34




only walk one block and sit for one hour before changing positions because of pain.

Id. She reported pain in her low back, left hip, and left knee. Id. She also reported

stiffness and pinching in the lower back. Id. at 649. Dr. Ferriter observed mild

tenderness to palpation of the lumbar spine. Id. at 650–51. A test of her active

range of motion of the lumbar spine revealed flexion at 50 degrees and extension at

20 degrees, and right and left lateral flexion both at 20 degrees. Id. at 650. In

inspecting the left hip, there was tenderness upon palpation of the lateral hip at the

greater trochanter. Id. at 651. A test of her active range of motion of the left lateral

hip revealed abduction at 40 degrees, adduction at 30 degrees, and both external

and internal rotation at 40 degrees. Id. She had tenderness to palpation of the left

knee and exhibited crepitus in the patella femoral joint. Id. Lastly, Dr. Ferriter

found that Shaw had a sprain/strain of the lumbar spine and left hip trochanteric

bursitis. Id.

                   viii.   Home Physical Therapy Solutions, P.C.

      Shaw was seen for physical therapy from November 21, 2017 to December 28,

2017. Id. at 409–24 . During Shaw’s initial physical therapy evaluation with Farid

Arroyave, M.S.P.T. on November 21, 2017, Shaw exhibited an antalgic gait with

decreased weight acceptance of the left lower extremity. Id. at 409–12. Shaw

complained of difficulty walking due to left knee pain, weakness, and buckling. Id.

at 409. She stated that her symptoms were exacerbated by standing for extended

periods and when climbing stairs. Id. She also stated that she was unable to stand

for more than five minutes without significant pain, walk for more than five



                                          11
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 12 of 34




minutes without aggravating pain, or climb more than half of a flight of stairs

without aggravating pain. Id. Shaw’s right knee active flexion was to 140 degrees,

but her left was only to 95 degrees. Id. at 410. Her right knee had 3+/5 gross

strength for flexion and extension, but her left knee had 3-/ and 3/5 respectively. Id.

Shaw’s left knee had passive range of motion to 115 degrees of flexion. Id. In

addition, an Apley’s compression test was positive with pain, a patellar grind test

was positive, and a medial joint line test revealed tenderness during palpation.

Id. 12 In addition, a lower extremity function scale resulted in a score of 20 and

impairment of 75. Id. at 412.

       On November 27, 2017, Shaw attended physical therapy where she fatigued

quickly with stabilization exercises and the physical therapist noted swelling in her

left knee. Id. at 413–14. On November 29, 2017, Shaw returned to physical

therapy and reported difficulty with walking and climbing stairs. Id. at 415.

Swelling was noted on the left knee but seemed to decrease after treatment. Id. at

416.

       On December 4, 2017, Shaw returned to physical therapy. Id. at 417. Her

left knee was swollen. Id. She rated her left knee pain a 7/10 and reported she was

unable to stand without significant pain for greater than ten minutes. Id. She also

reported that she was unable to climb more than half a flight of stairs or to walk for

greater than five minutes without aggravating pain. Id.


12The Apley’s compression test is used to evaluate meniscus injuries. Apley Grind
Test, NATIONAL CENTER FOR BIOTECHNOLOGY INFORMATION,
https://www.ncbi.nlm.nih.gov/books/NBK470549/ (last visited Aug. 6, 2021).

                                          12
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 13 of 34




      When she returned for physical therapy on December 13, 2017, the swelling

in her left knee persisted. Id. at 421. She reported stiffness in her left knee due to

cold weather and pain that she rated a 6/10. Id. On December 18, 2017, her

swelling and pain remained the same, but she reported that she could walk for

twenty minutes. Id. at 423. At her physical therapy session a couple days later, she

was able to stand and walk for 20 minutes but still had difficulty climbing stairs.

Id. at 425. She expressed concerns about being able to perform her daily living

activities. Id. She rated her left knee pain a 5–6/10. Id. She was still unable to

climb less than one flight of stairs without aggravating pain. Id. Her gait was

antalgic and showed decreased weight acceptance of the left lower extremity. Id.

Shaw’s active range of motion for her left knee was 110 degrees of flexion and the

gross strength was 3+/5 for flexion and extension. Id. Her physical therapist

further recorded a passive range of motion in her left knee of 120 degrees. Id. at

426. She had positive findings for Apley’s compression with pain and a positive

patellar grind test. Id. at 426. There was decreased tenderness to palpitation of the

medial joint line. Id. She exhibited weakness and decreased balance and stability

on her left lower extremity compared to her right. Id. The impairment caused

difficulty getting up from chairs, climbing stairs, and walking for extended periods

of time. Id. Shaw’s lower extremity function scale results were 29 and impairment

64. Id. at 427.

      On December 27, 2017, Shaw returned to physical therapy and reported knee

stiffness due to the cold weather. Id. at 428. She rated her left knee pain a 6/10



                                          13
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 14 of 34




and moderate swelling was noted on the left knee. Id. She returned to physical

therapy the next day and reported unchanged symptoms. Id. at 430. Her physical

therapist noted moderate swelling in her left knee. Id.

                    ix.    Tonda Hill, M.D. – Physician, Internal Medicine

      On July 17, 2019, Dr. Tonda Hill treated Shaw for chronic midline low back

pain. Id. at 529. Shaw stated that the pain was left sided, began in her hip and

traveled down her posterior thigh. Id. at 517. Dr. Hill assessed chronic midline low

back pain without sciatica and ordered x-rays. Id. X-rays of the lumbar spine

revealed grade 1 anterolisthesis at L4–L5 which progressed since 2006 and mild

dextroscoliosis was redemonstrated. Id. at 563.

                    x.     Eric Wood, P.A. – Physician Assistant, Family
                           Medicine

      On August 3, 2019, Eric Wood, P.A. treated Shaw for chronic low back pain.

Id. at 526. A review of systems was positive for back pain and myalgias. Id. at

527. 13 An examination of her lumbar back revealed a decreased range of motion.

Id. at 528. PA Wood assessed chronic midline back pain and referred her to

physical therapy. Id. at 529.




13Myalgia describes muscle aches and pain, which can involve ligaments, tendons
and fascia. Myalgia, JOHNS HOPKINS MEDICINE,
https://www.hopkinsmedicine.org/health/conditions-and-diseases/myalgia (last
visited Aug. 6, 2021).

                                         14
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 15 of 34




             b.    Opinion Evidence

                      i.   Mark McMahon, M.D. – Orthopedic Surgeon

      During Shaw’s January 30, 2015 visit with Dr. McMahon, he indicated that

Shaw was 100% temporarily impaired, but could return to work on February 8,

2015. Id. at 345, 350. On April 3, 2015 and April 7, 2015, he stated that Shaw was

0% temporarily impaired. Id. at 341, 347. On October 6, 2015, he indicated that

Shaw was 0% temporarily impaired but was unable to return to work due to pain in

the lower back, left knee, and left thigh. Id. at 434. On December 1, 2015, Dr.

McMahon indicated that Shaw was permanently impaired 40% in her left knee. Id.

at 436. Then on May 13, 2016, he noted that Shaw was 100% temporarily impaired

and unable to return to work due to left thigh and knee pain. Id. at 439. Dr.

McMahon again indicated on July 28, 2016 that Shaw was 100% temporarily

impaired and unable to return to work due to left thigh and knee pain. Id. at 441.

                     ii.   Michael Hearns, M.D. – Physician, Internal
                           Medicine

      On August 1, 2015, Dr. Hearns observed that Shaw’s restrictions included

“[l]ifting, pushing, pulling, carrying, prolonged siting, standing, walking, climbing,

kneeling, bending, repetitive motion, and operating machinery.” Id. at 358.

                    iii.   Stephen Roberts, M.D. – Physician

      On September 7, 2016, Dr. Roberts recorded restrictions with “[l]ifting,

pushing, pulling, carrying, sitting, standing, walking, climbing, kneeling, bending,

repetitive motion, and operating machinery.” Id. at 361.

                    iv.    Harold Avella, M.D. – Physician


                                          15
          Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 16 of 34




      On September 15, 2016, Dr. Avella evaluated Shaw’s back pain for Workers’

Compensation and indicated that she was 75% impaired. Id. at 355.

                      v.    Pierce Ferriter, M.D. – Orthopedic Surgeon

      On December 16, 2016, Dr. Ferriter evaluated Shaw’s left knee for Workers’

Compensation. Id. at 647. He noted that Shaw’s bilateral knee ranges were

identical and indicated that she had a 0% scheduled loss of use of the left knee. Id.

at 652.

                     vi.    Aurelio Salon, M.D. – Physician, Internal Medicine

      On March 15, 2017, Dr. Aurelio Salon performed a consultative internal

medicine examination of Shaw at the request of the Division of Disability

Determination. Id. at 377. Dr. Salon observed that Shaw did not appear to be in

acute distress and that her gait was normal. Id. at 378. Dr. Salon also noted that

Shaw could walk on her toes and heels without difficulty and could squat fully. Id.

In addition, he found no basis to restrict her ability to sit, stand, climb, push, pull,

or carry heavy objects. Id. at 379. An x-ray of the left knee revealed moderate

medial degenerative joint disease with joint space narrowing and osteophyte

formation. Id. at 381. An x-ray of the lumbosacral spine did not reveal any

significant bony abnormality. Id. at 380.

      3. Hearing Before the ALJ

      Represented by counsel, Shaw testified in person in Falls Church, Virginia

before ALJ Hunt on October 15, 2019. AR at 46–64. Testimony was also taken

from Vocational Expert (“VE”) Sara Statz. Id. at 64–79.



                                            16
         Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 17 of 34




         Shaw testified that prior to her disability onset date of September 21, 2015,

she worked as a housekeeper in a hotel for 24 years, where she cleaned hotel rooms,

pushed a 500-pound cart, and lifted king size mattresses to change their sheets. Id.

at 51–52. She represented that she had to bend down to clean each room. Id. at 52.

Shaw testified that she had to go on modified duty often because she could not

perform her duties properly and could not climb the stairs to different floors. Id. at

58–59. She also stated that she can no longer perform that job due to pain in her

lower back and knees. Id. at 53. For these reasons, she eventually quit her job. Id.

at 59.

         Shaw testified that she was living alone at the time of her hearing. Id. at 50.

Shaw explained that she is unable to cook, clean, or carry groceries back from the

grocery store, relying on the store’s delivery services or sometimes ordering her

groceries online. Id. at 55–57. She stated that she can lift a gallon of milk if she

uses two hands to do so, but that lifting off of the floor would cause a lot of pain. Id.

at 55–56. She testified that she is able to prepare cereal for herself, but because she

cannot cook, her daughter either drops off food for her or she gets food from the

center located in her living complex. Id. at 57. Shaw testified that she is unable to

wash dishes, sweep, mop, or vacuum. Id. at 60–61.

         Shaw testified that she suffers primarily from pain in her lower back and

knee, which limits her ability to stand, walk, lift and carry objects. Id. at 53. Shaw

also testified that her knee buckles around six times a month, depending on how




                                            17
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 18 of 34




often she is on her feet, causing her to fall. Id. at 54–55. She stated that she can

stand for 15 minutes at a time due to pain. Id. at 57.

      VE Statz testified that Shaw’s past work was that of a cleaner/housekeeper

(DOT 323.687-014). Id. at 65. She opined that a hypothetical person with Shaw’s

age, education, vocational profile, and work history could perform medium work

with the following limitations: frequently can balance, crouch, kneel, crawl, stoop,

and climb ramps, stairs, ladders, and scaffolds; frequently can push, pull, reach,

handle, finger, and feel with the left upper extremity; frequently can push, pull, and

operate foot controls with the right lower extremity and occasionally with the left

lower extremity; no concentrated exposure to fumes, dust, odors, gases, poor

ventilation, and other pulmonary irritants; no exposure to hazards, such as

unprotected heights and machines with moving, mechanical parts. Id. at 65–66.

Statz also opined that a hypothetical person with Shaw’s age, education, vocational

profile, and work history could not perform Shaw’s previous work as a housekeeper

if they needed to be off task 10% of the day due to alternating between sitting and

standing positions. Id. at 66.

                                  II. DISCUSSION

   A. Legal Standards

      1. Judicial Review of Commissioner’s Determinations

      An individual may obtain judicial review of a final decision of the

Commissioner in the “district court of the United States for the judicial district in

which the plaintiff resides.” 42 U.S.C. § 405(g) (2018). The district court must



                                          18
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 19 of 34




determine whether the Commissioner’s final decision applied the correct legal

standards and whether it is supported by substantial evidence. Butts v. Barnhart,

388 F.3d 377, 384 (2d Cir. 2004). “Substantial evidence is more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir.

2013) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)) (internal quotation

marks and alterations omitted); see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019) (“Under the substantial-evidence standard, a court looks to an existing

administrative record and asks whether it contains ‘sufficien[t] evidence’ to support

the agency’s factual determinations . . . . whatever the meaning of ‘substantial’ in

other contexts, the threshold for such evidentiary sufficiency is not high.” (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938))).

      The substantial evidence standard is a “very deferential standard of review.”

Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012). The Court “must be

careful not to substitute its own judgment for that of the Commissioner, even if it

might justifiably have reached a different result upon a de novo review.” DeJesus v.

Astrue, 762 F. Supp. 2d 673, 683 (S.D.N.Y. 2011) (quoting Jones v. Sullivan, 949

F.2d 57, 59 (2d Cir. 1991)) (internal quotation marks and alterations omitted).

“[O]nce an ALJ finds facts, [a court] can reject those facts ‘only if a reasonable

factfinder would have to conclude otherwise.’” Brault, 683 F.3d at 448 (quoting

Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)) (emphasis omitted).




                                           19
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 20 of 34




       In weighing whether substantial evidence exists to support the

Commissioner’s decision, “the reviewing court is required to examine the entire

record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.” Selian, 708 F.3d at 417 (quoting Mongeur v. Heckler, 722

F.2d 1033, 1038 (2d Cir. 1983)). On the basis of this review, the court may “enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the Commissioner of Social Security, with or without

remanding . . . for a rehearing.” 42 U.S.C. § 405(g) (2018). However, “[w]hen there

are gaps in the administrative record or the ALJ has applied an improper legal

standard, [the court has], on numerous occasions, remanded to the [Commissioner]

for further development of the evidence.” Pratts v. Chater, 94 F.3d 34, 39 (2d Cir.

1996) (quoting Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980)) (alteration in

original).

       2. Commissioner’s Determination of Disability

       Under the Social Security Act, “disability” is defined as the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A) (2018); accord 42 U.S.C. § 1382c(a)(3)(A) (2018).

Physical or mental impairments must be “of such severity that [the claimant] is not

only unable to do his previous work but cannot, considering his age, education, and




                                           20
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 21 of 34




work experience, engage in any other kind of substantial gainful work which exists

in the national economy.” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

      In assessing a claimant’s impairments and determining whether they meet

the statutory definition of disability, the Commissioner “must make a thorough

inquiry into the claimant’s condition and must be mindful that ‘the Social Security

Act is a remedial statute, to be broadly construed and liberally applied.’” Mongeur,

722 F.2d at 1037 (quoting Gold v. Sec’y of H.E.W., 463 F.2d 38, 41 (2d Cir. 1972)).

Specifically, the Commissioner’s decision must take into account factors such as:

“(1) the objective medical facts; (2) diagnoses or medical opinions based on such

facts; (3) subjective evidence of pain or disability testified to by the claimant or

others; and (4) the claimant’s educational background, age, and work experience.”

Id. (citations omitted).

             a.     Five-Step Inquiry

      “The Social Security Administration has outlined a ‘five-step, sequential

evaluation process’ to determine whether a claimant is disabled[.]” Estrella v.

Berryhill, 925 F.3d 90, 94 (2d Cir. 2019) (citations omitted); 20 C.F.R. §

404.1520(a)(4) (2020). First, the Commissioner must establish whether the

claimant is presently employed. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is

unemployed, the Commissioner goes to the second step and determines whether the

claimant has a “severe” impairment restricting her ability to work. 20 C.F.R. §

404.1520(a)(4)(ii). If the claimant has such an impairment, the Commissioner

moves to the third step and considers whether the medical severity of the



                                           21
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 22 of 34




impairment “meets or equals” a listing in Appendix One of Subpart P of the

regulations. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is considered

disabled. Id.; 20 C.F.R. § 404.1520(d). If not, the Commissioner continues to the

fourth step and determines whether the claimant has the residual functional

capacity (“RFC”) to perform her past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv).

Finally, if the claimant does not have the RFC to perform past relevant work, the

Commissioner completes the fifth step and ascertains whether the claimant

possesses the ability to perform any other work. 20 C.F.R. § 404.1520(a)(4)(v).

      The claimant has the burden at the first four steps. Burgess v. Astrue, 537

F.3d 117, 128 (2d Cir. 2008). If the claimant is successful, the burden shifts to the

Commissioner at the fifth and final step, where the Commissioner must establish

that the claimant has the ability to perform some work in the national economy.

See Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).

             b.    Duty to Develop the Record

      “Social Security proceedings are inquisitorial rather than adversarial.” Sims

v. Apfel, 530 U.S. 103, 110–11 (2000). Consequently, “the social security ALJ,

unlike a judge in a trial, must on behalf of all claimants . . . affirmatively develop

the record in light of the essentially non-adversarial nature of a benefits

proceeding.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation

marks omitted). As part of this duty, the ALJ must “investigate the facts and

develop the arguments both for and against granting benefits.” Sims, 530 U.S. at

111. Specifically, under the applicable regulations, the ALJ is required to develop a



                                           22
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 23 of 34




claimant’s complete medical history. Pratts, 94 F.3d at 37 (citing 20 C.F.R. §§

404.1512(d)–(f) (2020)). This responsibility “encompasses not only the duty to

obtain a claimant’s medical records and reports but also the duty to question the

claimant adequately about any subjective complaints and the impact of the

claimant’s impairments on the claimant’s functional capacity.” Pena v. Astrue, No.

07-CV-11099 (GWG), 2008 WL 5111317, at *8 (S.D.N.Y. Dec. 3, 2008) (citations

omitted).

      Whether the ALJ has satisfied this duty to develop the record is a threshold

question. Before determining whether the Commissioner’s final decision is

supported by substantial evidence under 42 U.S.C. § 405(g), “the court must first be

satisfied that the ALJ provided plaintiff with ‘a full hearing under the Secretary’s

regulations’ and also fully and completely developed the administrative

record.” Scott v. Astrue, No. 09-CV-3999 (KAM) (RLM), 2010 WL 2736879, at *12

(E.D.N.Y. July 9, 2010) (quoting Echevarria v. Sec’y of Health & Human Servs., 685

F.2d 751, 755 (2d Cir. 1982)); see also Rodriguez v. Barnhart, No. 02-CV-5782 (FB),

2003 WL 22709204, at *3 (E.D.N.Y. Nov. 7, 2003) (“The responsibility of an ALJ to

fully develop the record is a bedrock principle of Social Security law.” (citing Brown

v. Apfel, 174 F.3d 59 (2d Cir. 1999))). The ALJ must develop the record even where

the claimant has legal counsel. See, e.g., Perez v. Chater, 77 F.3d 41, 47 (2d Cir.

1996). Remand is appropriate where this duty is not discharged. See, e.g., Moran,

569 F.3d at 114–15 (“We vacate not because the ALJ’s decision was not supported




                                          23
          Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 24 of 34




by substantial evidence but because the ALJ should have developed a more

comprehensive record before making his decision.”).

               c.   Claimant’s Credibility

       An ALJ’s credibility finding as to the claimant’s disability is entitled to

deference by a reviewing court. Osorio v. Barnhart, No. 04-CV-7515 (DLC), 2006

WL 1464193, at *6 (S.D.N.Y. May 30, 2006). “[A]s with any finding of fact, ‘[i]f the

Secretary’s findings are supported by substantial evidence, the court must uphold

the ALJ’s decision to discount a claimant’s subjective complaints.” Id. (quoting

Aponte v. Sec’y of Health and Human Servs., 728 F.2d 588, 591 (2d Cir. 1984)).

Still, an ALJ’s finding of credibility “must . . . be set forth with sufficient specificity

to permit intelligible plenary review of the record.” Pena, 2008 WL 5111317, at *10

(internal quotation marks omitted) (quoting Williams v. Bowen, 859 F.2d 255, 260–

61 (2d Cir. 1988)). “The ALJ must make this [credibility] determination ‘in light of

the objective medical evidence and other evidence regarding the true extent of the

alleged symptoms.’” Id. (quoting Mimms v. Heckler, 750 F.2d 180, 186 (2d Cir.

1984)).

       SSA regulations provide that statements of subjective pain and other

symptoms alone cannot establish a disability. Genier v. Astrue, 606 F.3d 46, 49 (2d

Cir. 2010) (citing 20 C.F.R. § 404.1529(a)). Accordingly, the ALJ must follow a two-

step framework for evaluating allegations of pain and other limitations. Id. First,

the ALJ considers whether the claimant suffers from a “medically determinable

impairment that could reasonably be expected to produce” the symptoms alleged.



                                            24
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 25 of 34




Id. (citing 20 C.F.R. § 404.1529(b)). “If the claimant does suffer from such an

impairment, at the second step, the ALJ must consider ‘the extent to which [the

claimant’s] symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence’ of record.” Id. (citing 20 C.F.R. § 404.1529(a)).

Among the kinds of evidence that the ALJ must consider (in addition to objective

medical evidence) are:

             1. The individual’s daily activities; 2. [t]he location,
             duration, frequency, and intensity of the individual’s pain
             or other symptoms; 3. [f]actors that precipitate and
             aggravate the symptoms; 4. [t]he type, dosage,
             effectiveness, and side effects of any medication the
             individual takes or has taken to alleviate pain or other
             symptoms; 5. [t]reatment, other than medication, the
             individual receives or has received for relief of pain or
             other symptoms; 6. [a]ny measures other than treatment
             the individual uses or has used to relieve pain or other
             symptoms (e.g., lying flat on his back, standing for 15 to
             20 minutes every hour, or sleeping on a board); and 7.
             [a]ny other factors concerning the individual’s functional
             limitations and restrictions due to pain or other
             symptoms.

Pena, 2008 WL 5111317, at *11 (citing SSR 96-7p, 1996 WL 374186, at *3 (SSA July

2, 1996)).

   B. The ALJ’s Decision

       In his December 4, 2019 decision, the ALJ concluded that Shaw was not

disabled as defined by the Social Security Act. AR at 30. Following the five-step

inquiry, at step one, the ALJ found that Shaw was not engaged in substantial

gainful activity from her onset date of September 21, 2015. Id. at 20. At step two,

the ALJ found that Shaw had severe impairments of degenerative joint disease of



                                          25
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 26 of 34




the left knee, left hip bursitis, degenerative disc disease of the lumbar spine with

dextroscoliosis, and grade 1 anterolisthesis at L4-5. Id. At step three, the ALJ

found that none of Shaw’s impairments met or equaled the severity of the listings.

Id. at 22. Specifically, he found that there was no evidence of a severe spine

disorder or major dysfunction of a joint. Id.

      Prior to evaluating step four, the ALJ determined Shaw’s RFC. Id. He

concluded that Shaw could perform “medium work” with the following exceptions:

she can balance, crouch, kneel, crawl, stoop, and climb ramps, stairs, ladders, ropes,

or scaffolds frequently; she can push, pull, reach, handle, finger, and feel with the

left upper extremity frequently; she can push, pull, and operate foot controls with

the right lower extremity frequently and occasionally with the left lower extremity;

she should avoid concentrated exposure to fumes, dust, odors, gases, poor

ventilation, and other pulmonary irritants; she should avoid exposure to hazards

such as unprotected heights and machines with moving mechanical parts; and, she

will be off task 10% of the day, due to, for example, alternating between sitting and

standing positions. Id. In formulating the RFC, the ALJ evaluated Shaw’s

testimony and determined that her “medically determinable impairments could

reasonably be expected to cause the alleged symptoms; however, the claimant’s

statements concerning the intensity, persistence, and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence

in the record.” Id. at 23.




                                          26
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 27 of 34




      The ALJ provided several reasons for his RFC finding, including that Shaw

did not undergo surgery, request prescription medication to address her pain, or

agree to receive back injections. Id. at 24–25. In addition, the ALJ found that

Shaw reported having mild pain in May 2016 and had mostly normal or minimally

abnormal findings on many occasions. Id. at 24–25. Moreover, the ALJ noted that

after seeing improvements, Shaw stopped going to physical therapy. Id. at 25.

      The ALJ also summarized Shaw’s treatment history and weighed the

opinions of medical sources to reach his RFC finding. Id. at 26–29. The ALJ gave

“some weight” to the opinions of Dr. Hearns and Dr. Roberts that Shaw is limited in

her ability to perform particular work activities, but “little weight” to their opinions

that Shaw is “limited in her ability to lift, push, pull, carry, climb, kneel, bend,

operate machinery, perform repetitive motions, and perform prolonged sitting,

standing and walking.” Id. at 28. He reasoned that their opinions are “of limited

usefulness” in determining disability under the Social Security Act because they did

not “precisely quantify” Shaw’s ability to perform particular basic work activities.

Id.

      Even though the ALJ noted that Dr. McMahon’s observations provided

support for his opinions, the ALJ gave “little weight” to his opinion that Shaw was

“unable to return to work, or unable to perform her past work or any other work as

a result of her impairments.” Id. at 26. The ALJ also gave “little weight” to Dr.

McMahon’s opinion that Shaw had a “loss of use rating totaling 40% for her left

lower extremity impairments.” Id. He reasoned that because Dr. McMahon’s



                                           27
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 28 of 34




opinions failed to identify any specific restrictions of Shaw’s ability to perform

particular work activities, they were of “little usefulness” in assessing disability. Id.

at 27. Additionally, the ALJ found that Dr. McMahon’s opinions were “overly

restrictive” given that Shaw had rated her knee pain as “mild” in May 2016. Id.

       The ALJ also assigned “little weight” to Dr. Avella’s opinion that Shaw had a

temporary impairment rating of 75% based on her back impairment. Id. The ALJ

reasoned that Dr. Avella’s opinion was “overly restrictive” because images of Shaw’s

lumbar spine revealed signs of only “mild” dextroscoliosis, with no spondylosis and

only grade 1 anterolisthesis. Id. The ALJ also gave “little weight” to Dr. Ferriter’s

opinion that Shaw had a 0% loss of use in her left knee. Id. He reasoned that Dr.

Avella’s finding was based on a standard used to assess worker’s compensation

claims, which is different from the standard used when considering Social Security

claims. Id. Moreover, the ALJ found that Shaw’s “left knee impairment contributes

to some significant limitations of her ability to perform certain basic work

activities.” Id.

       The ALJ also gave “little weight” to Dr. Salon’s opinion that Shaw “exhibited

no objective findings that would support restrictions of her ability to sit, stand,

climb, push, pull, or carry heavy objects.” Id. The ALJ reasoned that Shaw’s

testimony and the medical evidence established that Shaw’s impairments cause

some significant limitations of her ability to perform certain basic work activities.

Id. at 28. Lastly, the ALJ gave “little weight” to the New York Workers’

Compensation Board’s determination that Shaw had been disabled for portions of



                                           28
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 29 of 34




2015 and that she had a loss of use rating of 8.75% for her left lower extremity,

reasoning that the standard for determining disability for a workers’ compensation

claim is different from that of a Social Security claim. Id.

       At step four, the ALJ found that Shaw has the RFC to perform past relevant

work as a housekeeping cleaner. Id. at 29. Accordingly, the ALJ concluded that

Shaw was not disabled from September 21, 2015 through the date of his decision.

Id. at 30.

   C. Analysis

       Shaw argues, inter alia, that the ALJ’s RFC determination is not supported

by substantial evidence because the ALJ relied on Dr. Hearns’ and Dr. Roberts’

opinions after acknowledging they were of “limited usefulness.” Pl. Mem. at 14–16.

Instead, she contends, the ALJ should have further developed the record by re-

contacting her treating sources, ordering an additional consultative examination, or

requiring a medical expert to testify. Id. at 16. The Commissioner counters that

the ALJ fairly determined Shaw’s RFC because he relied on evidence in the overall

record which contained adequate information to make the RFC determination. Def.

Mem. at 18.

       “Social Security proceedings are inquisitorial rather than adversarial. It is

the ALJ’s duty to investigate the facts and develop the arguments both for and

against granting benefits[.]” Sims, 530 U.S. at 110–11. As a result, “[i]t is the rule

in [the] [Second] [C]ircuit that the ALJ, unlike a judge in a trial, must herself

affirmatively develop the record in light of the essentially non-adversarial nature of



                                          29
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 30 of 34




a benefits proceeding.” DeGraff v. Comm’r of Soc. Sec., 850 F. App’x 130, 131 (2d

Cir. 2021) (quoting Pratts, 94 F.3d at 37). “The rule remains that ‘if a physician’s

finding in a report is believed to be insufficiently explained, lacking in support, or

inconsistent with the physician’s other reports, the ALJ must seek clarification and

additional information from the physician.’” Donofrio v. Saul, No. 18-CV-9968 (ER),

2020 WL 1487302, at *8 (S.D.N.Y. Mar. 27, 2020) (quoting Calzada v. Asture, 753 F.

Supp. 2d 250, 269 (S.D.N.Y. 2010)).

      Crucially, “[b]ecause an RFC determination is a medical determination, an

ALJ who makes an RFC determination in the absence of supporting expert medical

opinion has improperly substituted his own opinion for that of a physician, and has

committed legal error.” Id. (quoting Hilsdorf v. Commissioner of Soc. Sec., 724 F.

Supp. 2d 330, 347 (E.D.N.Y. 2010)); Davis v. Comm’r of Soc. Sec., No. 5:16-CV-0657

(WBC), 2017 WL 2838162, at *7 (N.D.N.Y. June 30, 2017) (“[T]he ALJ committed

error in weighing the evidence in the record and formulating an RFC determination

because the ALJ improperly weighed medical opinions against her lay

interpretation of [p]laintiff’s [medical evidence].”). While an ALJ may choose to

discount medical opinions when the record “contains sufficient evidence to permit

[him] to render a common-sense RFC determination,” Morrill v. Saul, No. 19-CV-

6279 (LGF), 2020 WL 5107567, at *4 (W.D.N.Y. Aug. 31, 2020), the ALJ may only

do so when “the medical records . . . show[] relatively minor impairments” and are

not “disabling.” Dagonese v. Comm’r of Soc. Sec., No. 18-CV-1021 (MJR), 2020 WL

3046146, at *5 (W.D.N.Y. June 8, 2020). Accordingly, the ALJ may not “render a



                                           30
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 31 of 34




common-sense judgment about functional capacity” based on “complex medical

findings.” Dale v. Colvin, No. 15-CV-496 (FPG), 2016 WL 4098431, at *4 (W.D.N.Y.

Aug. 2, 2016).

      As previously noted, the ALJ gave “little weight” to almost all of the medical

providers’ opinions and observed that while Dr. Hearns’ and Dr. Roberts’ notes

provided “some support” for their opinions, they were ultimately of “limited

usefulness.” AR at 28. Despite having relied on almost no medical expert opinion,

the ALJ nonetheless threaded together disparate medical notes and pieces of

medical providers’ opinions to justify his RFC determination. After rendering this

determination, the ALJ did not cite any medical provider opinion to support his

findings, but proceeded to opine in conclusory fashion that his “assessment is

further supported in part by the opinions of Dr. Roberts and Dr. Hearns.” AR at 29.

Thus, the most weight the ALJ gave to medical provider opinions were to those of

Dr. Hearns and Dr. Roberts, even though he had already largely dismissed them.

AR at 28.

      An ALJ has a duty to develop the record “even where the ALJ has access to

treatment notes, test results, and other medical history.” Thomas v. Saul, No. 19-

CV-6990 (MKV) (RWL), 2020 WL 5754672, at *9 (S.D.N.Y. July 24, 2020) (citations

omitted), adopted sub nom. Thomas v. Comm’r of Soc. Sec., 2020 WL 4731421 (Aug.

14, 2020). After the ALJ concluded that the medical providers’ opinions were

deficient, he should have further developed the record, rather than making an RFC

determination based on his own understanding of the medical evidence. See, e.g.,



                                         31
        Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 32 of 34




Vellone on behalf of Vellone v. Saul, No. 20-CV-261 (RA), 2021 WL 2801138, at *2

(S.D.N.Y. July 6, 2021) (“[A]n ALJ cannot make an RFC determination based solely

on information [in providers’ treatment notes].”); Donofrio, 2020 WL 1487302, at *8

(“In the absence of clarification from [medical provider] regarding his medical

opinion, the ALJ failed to support her RFC assessment with proper expert medical

evidence.”).

      The Commissioner’s argument that the record as a whole supported the RFC

determination is unavailing. Def. Mem. at 18. For one, the RFC is a medical

determination, which the ALJ cannot make without support from medical providers’

opinions. Second, the record contains instances in which there was evidence both

consistenent with and contrary to the ALJ’s RFC determination. See, e.g., AR at

350, 439, 441 (Dr. McMahon treatment records finding that Shaw was unable to

return to work and was 100% temporarily impaired on three occasions, ranging

from January 2015 to July 2016); id. at 379 (Dr. Salon finding no basis to restrict

her ability to sit, stand, climb, push, pull, or carry heavy objects). At the very least,

the fact that the record, as limited as it was, contained inconsistencies, further

supports Shaw’s contention that it should be further developed. See, e.g., Ewen v.

Saul, No. 19-CV-9394 (SLC), 2021 WL 1143288, at *11 (S.D.N.Y. Mar. 23, 2021)

(“Ultimately, the record as a whole must be complete and detailed enough to allow

the ALJ to determine the claimant’s residual functional capacity. When there are

inconsistencies, gaps, or ambiguities in the record, the regulations give the ALJ

options to collect evidence to resolve these issues . . . .” (internal quotation and



                                           32
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 33 of 34




alteration omitted) (quoting Casino-Ortiz v. Astrue, No. 06-CV-155 (DAB) (JCF),

2007 WL 2745704, at *7 (S.D.N.Y. Sept. 21, 2007) and citing 20 C.F.R. §§

404.1520b, 416.920(b))).

      For these reasons, the ALJ’s RFC determination was not supported by

substantial evidence and the case must be remanded. See, e.g., Thomas, 2020 WL

5754672, at *12 (“Legal errors regarding the duty to develop the record warrant

remand.” (quoting Wilson v. Colvin, 107 F. Supp. 3d 387, 407 (S.D.N.Y. 2015));

Staggers v. Colvin, No. 14-CV-717 (SALM), 2015 WL 4751108, at *3 (D. Conn. June

17, 2015) (“An ALJ is not qualified to assess a claimant’s RFC on the basis of bare

medical findings, and as a result an ALJ’s determination of RFC without a medical

advisor’s assessment is not supported by substantial evidence.” (quoting Deskin v.

Comm’r of Soc. Sec., 605 F. Supp. 2d 908, 912 (N.D. Ohio 2008))), adopted by 2015

WL 4751123 (Aug. 11, 2015). 14




14 Shaw also argues that the case should be remanded because the ALJ’s Step Four
determination is inconsistent with the vocational expert’s testimony. Pl. Mem. at
18–19. However, in light of the Court’s conclusion that the ALJ rendered his RFC
determination without fully developing the record, the Court need not reach the
issue. Because “the ALJ’s RFC determination was not supported by substantial
evidence, . . . the ALJ was not entitled to rely on the VE’s testimony in response to
[his] hypothetical.” Hofsommer v. Berryhill, 322 F. Supp. 3d 519, 535 (S.D.N.Y.
2018); see also Pickering v. Colvin, No. 14-CV-6902 (RLE), 2016 WL 554589, at *14
(S.D.N.Y. Feb. 10, 2016) (“Based on the inadequate record before the Court, the
ALJ’s reliance on the vocational expert . . . cannot be upheld.”).

                                         33
       Case 1:20-cv-05123-JLC Document 20 Filed 08/11/21 Page 34 of 34




                                III. CONCLUSION

      For the foregoing reasons, Shaw’s motion for judgment on the pleadings is

granted and the Commissioner’s cross-motion is denied. The case is remanded for

further proceedings consistent with this Opinion. The Clerk of Court is respectfully

directed to terminate the motions at Dkt. Nos. 15 and 17, and mark Dkt. No. 15 as

“granted” and Dkt. No. 17 as “denied.”

      SO ORDERED.

Dated: August 11, 2021
       New York, New York




                                         34
